Citation Nr: 0506781	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
thigh gunshot wound, currently evaluated as 10 percent 
disabling. 
 
2.  Entitlement to an increased rating for residuals of left 
hand shell fragment wound, currently evaluated as 10 percent 
disabling. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 until 
October 1945.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the Cleveland, Ohio Regional Office (RO) 
that, among other things, denied ratings in excess of 10 
percent for service connected shell fragment wound of the 
left hand, and right thigh gunshot wound residuals, as well 
as a total rating based on unemployability due to service-
connected disability.  The veteran resides within the 
jurisdiction of the Newark, New Jersey RO.

The veteran had previously perfected an appeal with regard to 
a claim for service connection for a skin disease, and may 
have perfected appeals with regards to claims for a higher 
initial evaluation for PTSD, and an increased (compensable) 
rating for malaria.  In a statement received in January 2002, 
the veteran's representative wrote that the veteran wanted to 
withdraw these appeals, attached was a statement from the 
veteran to that effect.  Those appeals are, therefore, not 
before the Board.  38 C.F.R. § 20.204 (2004).

In January 2005, the veteran requested that this case be 
advanced on the Board's docket.  The motion was granted the 
following month.  


FINDINGS OF FACT

1.  The veteran's right thigh gunshot wound residuals are 
manifested by a retained metallic fragment and a scar that is 
superficial, stable, well healed and asymptomatic consistent 
with no more than moderate injury to Muscle Group XIV..

2.  Left hand shell fragment wound residuals are manifested 
by a retained metallic fragment and a scar that is 
asymptomatic.

3.  Service connection is in effect for PTSD, rated 50 
percent disabling; right thigh gunshot wound residuals, rated 
10 percent disabling; residuals of left hand shell fragment 
wound residuals, rated 10 percent disabling; tinnitus, rated 
10 percent disabling, and malaria and bilateral hearing loss, 
each rated noncompensably disabling.  A combined disability 
rating of 60 percent is in effect for service-connected 
disability.  

4.  The compensable service-connected disabilities are of a 
common etiology.

5.  The appellant completed one year of high school, and has 
employment experience as a machine operator and a coffee 
roaster operator; he reports that he last worked on a regular 
basis in 1986.

6.  The appellant's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right thigh gunshot wound residuals have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and Supp. 2004); 
38 C.F.R. §§ 4.1, 4.2, 4.7,. 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
left hand shrapnel wound residuals have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7804-7805 (2004).

3.  The criteria for a total rating based on unemployability 
due to service-connected disability have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.25, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected left hand shell fragment wound residuals 
and right thigh gunshot wound residuals are more disabling 
than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  He contends that he 
is totally disabled on account of symptomatology associated 
with all service-connected disabilities for which a total 
rating based on unemployability should be granted.  The 
representative requests extraschedular consideration of the 
claim for entitlement to a total rating based on 
unemployability if the benefit cannot be granted under 
applicable percentage standards criteria.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), imposes enhanced duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2004).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.102 (2004).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2004); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the July 2004 statement of the case, the 
appellant and representative have been notified of the law 
and regulations governing entitlement to the benefits sought, 
the evidence that would substantiate the claims, and the 
evidence which has been considered in connection with this 
appeal.  

Moreover, the requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In letters to the appellant dated in 
January 2003 and September 2004, the RO informed him of what 
the evidence had to show to establish entitlement to 
increased ratings for service-connected disability, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  The January 2003 letter was issued 
prior to the initial adverse decisions in June 2003.

Some of the notice was provided after the initial 
adjudication.  In Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
went on to say, however, that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made all  required efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claims as evidenced by scheduling him for VA  
examinations in January 2003.  VA outpatient clinical records 
have been retrieved and associated with the claims folder.  
The veteran had not identified any other sources from which 
medical records may be obtained.  Thus, VA has satisfied both 
its duty to notify and assist the veteran.  Further 
assistance would have no reasonable possibility of 
substantiating the claims.  The claim is ready to be 
considered on the merits.

Law and Regulations: General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995); 38 C.F.R. 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

Factual Background

Service medical records and information contained in the 
report of the first VA examination in February 1947, show 
that the veteran sustained a shell fragment wound of the left 
thigh while in combat on Guam in September 1944.  He was 
hospitalized for two months, and then returned to duty.

On the VA examination, it was noted that he was employed as 
an inspector for a manufacturing company, and had lost about 
15 days from work because of the disability.  He reported 
aches if he worked for a long time.  On examination there was 
a non-tender, non-adherent scar approximately six inches 
above the right knee.  There was mild atrophy in the right 
thigh.  It was elaborated that the right thigh was 1/4 inch 
smaller than the left.  All motions of the knee were normal, 
except that there was pain in the area of the shell fragment 
on full knee flexion.  An X-ray examination revealed a small 
metallic foreign body in the medial and lower third of the 
right thigh.  The proximal 2/3 of the right thigh appeared 
normal.  The pertinent diagnoses were gunshot wound scar in 
the right thigh, involving Muscle Group XIV; and retained 
foreign body, shrapnel, in the right thigh.

The service medical records and the first VA examination make 
no mention of an injury to the left hand.

On VA examination in June 1996, the veteran reported that he 
sustained a shrapnel injury to the left hand on Guam.  On 
examination, there was a small purple macula located over the 
left metacarpal phalangeal join.  This was said to represent 
the presence of a piece of shrapnel.

In a July 1996 rating decision, the RO granted service 
connection for residuals of shrapnel in the left hand.

VA outpatient records dating from February 2000 reflect that 
the veteran was reported to have an unremarkable physical 
examination.  When seen in March 2000 in individual 
psychotherapy, he indicated that he had been taking Buspirone 
for several months, but had no special complaints and took 
care of himself.  It was recorded in August 2000 that he 
periodically had pains in his right thigh from shrapnel 
injury, but had no problems otherwise.  An individual 
psychotherapy note dated in August 2000 showed that he and 
his wife came in and that both were very disappointed about 
not getting the veteran's service-connected compensation 
increased.  It was reported that the veteran was very angry, 
and ready to fight anybody who crossed him.  He was afforded 
cognitive counseling.

The veteran underwent a VA psychiatric examination for 
compensation and pension purposes in December 2000.  He 
stated that his primary symptom was poor sleep, with only 
about three hours a day.  He related that he woke up in the 
middle of the night shaking with night sweats.  The appellant 
reported flashbacks, irritability, and poor concentration.  
He said that he had difficulty making decisions. 

The veteran stated that he had worked basically as a machine 
operator in a cement company and at a coffee company for more 
than 40 or 45 years, and had retired at age 65.  He said that 
he had constantly gotten into arguments with co-workers and 
bosses.  The appellant provided personal history to the 
effect that he completed ninth grade, had been married for 55 
years, had friends, and attended The American Legion and 
Military Order of the Purple Heart meetings.  He stated that 
he was in touch with his wife's family and was not involved 
in any community activities.  He related that he spent most 
of the time with his wife going on long walks.

Upon mental status examination, the veteran was observed to 
be anxious.  Affect was appropriate.  No perceptual problems 
were appreciated.  Thought process and content were normal.  
He had no suicidal or homicidal ideation.  Orientation was 
intact.  Memory was two out of three.  It was reported that 
he was unable to perform serial sevens.  Insight, judgment 
and impulse control were fair.  He denied having any 
stressful life events.  

Following evaluation, the examiner stated that the veteran 
displayed some symptoms of PTSD, and that his wife reported 
that he was becoming more angry and irritable of late with 
small things setting him off.  It was noted that he led a 
fairly isolated life, although he participated in service 
organization activities.  A pertinent diagnosis of PTSD with 
a Global Assessment of Functioning (GAF) score of 55 was 
rendered.  The veteran indicated that he was able to take 
care of financial matters although his wife currently did 
this.  

By rating action dated in January 2002, the 10 percent rating 
for PTSD was increased to 50 percent, effective from December 
13, 2000.

VA outpatient clinical records dated between March 2002 and 
January 2003 show that the veteran was primarily followed for 
skin disorders.  In March 2002, he and his wife were seen 
together by his treating psychiatrist who noted that they got 
along well with each other.  It was indicated that the 
veteran was sometimes irascible, but that his wife knew how 
to handle the situation, and that life went on without major 
distress.  

On subsequent clinical evaluation that same day, it was 
recorded that the veteran felt well and offered no particular 
complaints.  It was noted that he walked quite a bit with no 
problems.  When asked to assess his level of pain from zero 
to 10, it was reported that he responded zero.  In May, 
October and December 2002, and in January 2003, the veteran 
was noted to be alert and oriented and in no acute distress.  
A pain level of zero was reported in February 2003.  The 
appellant had a hearing aid check in May 2003 where he and 
his wife stated that he had no memory difficulties.  

The veteran was afforded a VA audiology examination in 
January 2003 and complained of a problem with his hearing for 
the past 12 months.  Following audiometric evaluation, it was 
noted that he had a reported pure tone decibel average of 44 
in the right ear and 58 in the left ear with speech 
recognition scores of 94 percent and 86 percent, 
respectively.  It was found that he was a candidate for 
amplification.  Physical examination disclosed no active ear 
disease.  

Upon VA general medical examination in January 2003, the 
veteran reported a history of recurrence of malaria symptoms 
in the years after service.  On physical examination, he 
observed to be an elderly gentleman who was not in any acute 
distress and was ambulatory without assistance.  Gait was 
normal.  A malaria smear was performed and no forms were 
found.  It was reported that there were no current active 
symptoms for malaria. 

On VA orthopedic examination in January 2003, a history of 
shrapnel wounds to the left hand and back of the right thigh 
was noted.  The veteran related that he had difficulty 
closing his fingers completely about once a week.  He said 
that the back of the right thigh ached after walking one 
block and that he had to stop and rest.  

Physical examination disclosed a small scar on the dorsum of 
the second web space of the left hand.  A small metallic 
fragment was seen and felt on the radial dorsal surface of 
the proximal phalanx of the left third finger.  There was 
full extension and flexion of the fingers of the left hand, 
and the fingers flexed to the distal palmar crease.  There 
was a non-tender punctuate scar two inches above the right 
knee joint posteriorly just lateral to the midline.  The scar 
was non-tender and superficial.  It was observed that the 
veteran walked in small steps but without a limp.  He was 
able to tiptoe and heel walk.  Right knee flexion power was 
5/5.  The scar did not overlie any tendon.  Range of motion 
of the knees was from zero to 125 degrees without pain, 
effusion, instability or tenderness.  X-rays of the left hand 
and right thigh disclosed retained shrapnel.  

On VA psychiatric examination in February 2003, it was noted 
that since his last evaluation, the veteran had had regular 
outpatient treatment and that his complaints had remained the 
same.  It was noted that he woke up with combat-related 
nightmares and heart palpitations, and had complaints of 
nervousness, irritability, verbal aggression, and 
hypervigilance.  It was reported he had lately had increased 
discomfort from bodily injuries that aggravated his emotional 
status.  It was noted that the only medication he accepted 
was Buspirone and that it was helpful.  

The examiner stated that psychosocial adjustment was 
satisfactory, and that the veteran's marriage was still 
working well after 50 years.  It was reported that social 
contacts were limited by choice.  Mental status examination 
revealed that thought processes were unimpaired, and that 
there were no hallucinations or delusions.  Communication and 
interaction were working well.  The appellant denied any 
homicidal or suicidal ideas.  Orientation was intact.  Memory 
showed no impairment.  It was observed that there were no 
overall cognitive deficits.  

It was observed that there were "increased symptoms or 
somatic injuries" that brought "increased disturbing 
memories."

Following examination, an Axis I diagnosis of PTSD was 
rendered.  Diagnoses of thigh muscle injury, superficial 
scars, status post malaria and impaired hearing was provided 
on Axis III.  Psychological stress was determined to be 
moderate.  A GAF score of 40 was noted on Axis V.  The 
examiner commented that that the veteran was financially 
fully competent but that he was not employable.  

Legal Analysis

1.  Increased rating for right thigh gunshot wound residuals.

Service connection for right thigh gunshot wound residuals, 
with retained foreign body, Muscle Group XIV, rated 10 
percent disabling, has been in effect since October 16, 1945, 
under 38 C.F.R. § 4.73, Diagnostic Code 5314.  

This muscle group is described as follows: Function: 
Extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2). Anterior thigh group: (1) 
Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  Diagnostic Code 5414.

Diagnostic Code 5314 provides that slight injury to Muscle 
Group XIV, the anterior thigh group, will be noncompensably 
rated.  A moderate injury to this muscle group warrants a 10 
percent rating.  A moderately severe injury warrants a 30 
percent evaluation.  The maximum rating of 40 percent will be 
assigned for a severe injury to this muscle group. 38 C.F.R. 
§ 4.73. Diagnostic Code 5314.  See also 38 C.F.R. § 4.56 
(2004).

The provisions of 38 C.F.R. § 4.56 (2004) provide guidance in 
determining the severity of muscle injuries as follows:

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
(1)	Slight disability of muscles-
(i) Type of injury.  Simple wound of 
muscle without debridement or 
infection.  
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section.  
(iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles-
(i) Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, 
small shell or shrapnel fragment, 
without explosive effect of high 
velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one 
or more of the cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section, particularly lowered 
threshold of fatigue after average 
use, affecting the particular 
functions controlled by the injured 
muscles.  
(iii) Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.  Some 
loss of deep fascia or muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to 
the sound side.  

(3)	Moderately severe disability of 
muscles-
(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large 
low-velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound.  Record of consistent complaint 
of cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section and, if 
present, evidence of inability to keep 
up with work requirements.  
(iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on 
palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side.  Tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment.  

(4)	Severe disability of muscles-
(i) Type of injury.  Through and 
through or deep penetrating wound due 
to high-velocity missile, or large or 
multiple low velocity missiles, or 
with shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound.  Record of consistent complaint 
of cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, worse 
than those shown for moderately severe 
muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
(iii) Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function.  

If present, the following are also 
signs of severe muscle disability: (A) 
X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive 
contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of 
an entire muscle following simple 
piercing by a projectile.
38 C.F.R. § 4.56.

After review of the evidence, the Board finds that the 
service-connected gunshot wound residuals of the right thigh 
currently result in no more than moderate injury to Muscle 
Group XIV.  

First the type of injury is not consistent with a moderately 
severe injury.  The wound was not through and through, and 
even assuming that it was deep penetrating, this is also a 
criterion for the moderate rating.  There were no reports of 
debridement, prolonged infection, or sloughing of soft parts.  

The history does not show prolonged hospitalization, inasmuch 
as the veteran was apparently able to return to duty after 
two months.  The service medical records do not show 
complaints following hospitalization, and the first post-
service evidence of complaints occurred on the VA examination 
approximately two years after service.  Thereafter, the 
record does not show any regular treatment for the shell 
fragment residuals.  Therefore, the Board does not find that 
there is a history of consistent complaints of the cardinal 
signs and symptoms of muscle disability.

Turning to objective manifestations, it was noted on most 
recent VA examination in January 2003, that the primary 
sequelae of the service-related right thigh injury were a 
palpable metal fragment and a scar two inches above the right 
knee joint.  The scar was described as superficial and non-
tender.  It was noted that it did not overlie a tendon.  The 
veteran was observed to walk without a limp and no findings 
of muscle loss or atrophy were reported.  Right knee power 
and function were shown to be intact.  Although the appellant 
complained that he was unable to engage in sustained walking, 
there is no evidence of right leg functional impairment due 
to pain, or any other service-related residuals.  

Prior to VA examination in January 2003, the evidence showed 
that the veteran reported that his primary pastime was taking 
long walks with his wife.  He has consistently denied having 
any pain in cited VA outpatient records above.  The 
appellant's subjective complaints of right leg functional 
loss have not been objectively confirmed on examination.  The 
Board thus finds that any and all symptoms he currently 
experiences are adequately contemplated by the 10 percent 
disability currently in effect.  It is found that objective 
evidence now demonstrated does not more nearly approximate 
moderately severe disability required for a higher rating in 
this regard.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his shell fragment wound scar.  
Esteban v. Brown, 6 Vet App 259 (1994).  However, the scar 
has been described as asymptomatic, and is not of a size the 
would warrant a compensable evaluation.  38 C.F.R. § 4.118 
(2004). 

2.  Increased rating for left hand shell fragment wound 
residuals.

Service connection for residuals of shrapnel wound of the 
left hand was granted by rating action dated in July 1996.  A 
10 percent disability evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 has remained in effect since that time.

The regulations for evaluation of skin disabilities were 
revised, effective August 30, 2002. 67 Fed. Reg. 49590 (July 
31, 2002) prior to the initiation of the current claim.  
Under Diagnostic Code 7804, scars that are superficial (one 
not associated with underlying soft tissue damage), and 
painful on examination warrant a 10 percent rating.  Note 2 
under this section provides that a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 (2004)of this part on the amputation 
rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other pertinent skin rating criteria provide that scars that 
are superficial and unstable (for example, exhibiting 
frequent loss of covering of skin over the scar) warrant a 10 
percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7803.   
Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars may be 
rated on limitation of motion of the body part affected. Id.

To warrant a separate 10 percent rating on the basis of 
muscle injury, the shell fragment wound would have to have 
been at least moderate.  38 C.F.R. § 4.73, Diagnostic Code 
5307, 5308.

There is no evidence of in-service treatment for the shell 
fragment wound.  Thus there is no evidence of debridement or 
prolonged infection.  The separation examination and history, 
as well as VA examinations in the decades immediately after 
service, contain no evidence of the wound, much less signs 
and symptoms of the cardinal signs of muscle injury.  The 
Board concludes therefore that the type of injury and history 
are not consistent with a moderate injury.

The recent examinations have shown no loss of underlying 
fascia or muscle tonus.  No atrophy has been reported.

The evidence shows that the left hand shell fragment wound 
residuals consist of a retained metallic fragment and a scar.  
No tenderness, pain or instability of the scar was reported 
on most recent examination in January 2003.  

Although the appellant claims that he has some difficulty 
closing the fingers completely about once a week, he had full 
extension and flexion of the fingers on examination.  It was 
not indicated that there was any limitation of function 
occasioned by the scar, nor were there any findings 
indicative of any associated pain.  It is not shown that the 
appellant has sought any treatment in relation to the left 
hand scar.  Under the circumstances, the Board finds that 
beyond the subjective complaints and findings noted 
previously, it is not demonstrated that there is the 
requisite objectively manifested pathology to support more 
than a 10 percent rating for the service-left hand 
disability.  The Board thus finds that any and all symptoms 
he currently experiences with respect to the left hand are 
adequately contemplated by the 10 percent disability 
currently in effect and that a higher evaluation is not 
warranted.

3.  Entitlement to a total rating based on unemployability.

The veteran filed an application for total rating based on 
unemployability due to service-connected disability in 
December 2002.  In his application for increased compensation 
based on unemployability, he indicated that he had completed 
one year of high school, last worked full time in June 1986, 
and had become too disabled for work in 1985.

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2004).  In other words, "unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  38 C.F.R. § 4.19.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2004).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating is, in itself, a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Therefore, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  See Van Hoose v. Brown, supra.

Service connection is in effect for PTSD, rated 50 percent 
disabling; residuals of left hand shell fragment wound 
residuals, rated 10 percent disabling; left thigh gunshot 
wound residuals, rated 10 percent disabling; tinnitus, rated 
10 percent disabling, and malaria and bilateral hearing loss, 
each rated noncompensably disabling.  A combined disability 
rating of 60 percent is in effect for service-connected 
disability.  

Because all of the compensable disabilities appear to have 
arisen from the shell fragment wound incurred on Guam in 
1944, they are of a common etiology, and were incurred in 
action.  See 38 C.F.R. § 4.16(a)(2), (a)(4) (2004).  
Therefore, the veteran meets the percentage requirements for 
a total rating.

The February 2003 psychiatric examination contains the most 
probative evidence concerning the impact of the service 
connected disabilities on his ability to work.  The examiner 
explicitly concluded that the veteran was unemployable.  He 
also assigned a global assessment of function score of 40.  
That score envisions a person who is unable to work.  This 
score does not include impairment from physical disability.  
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. 
§ 4.125, 4.130 (2004).  In any event the examiner listed only 
the service connected psychiatric disabilities in the 
diagnosis section of the examination report.

Given the February 2003 findings, the Board concludes that 
the evidence is in favor of the grant of a total rating for 
compensation purposes based on individual unemployability.


ORDER

An increased rating for residuals of left hand shell fragment 
wound residuals is denied.

An increased rating for residuals of right thigh gunshot 
wound residuals is denied.  

A total rating based on unemployability due to service-
connected disability is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


